Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ruojian Zhang (RN: 54,695) on 1/11/2021.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, line 22, change the term of “first top” to: --third top--.
In claim 10, line 16, change the term of “first top” to: --third top--.
In claim 10, line 21, change the term of “first top” to: --third top--.
In claim 12, line 1, change the term of “first top” to: --third top--.
In claim 12, line 2, change the term of “second top” to: --fourth top--.
In claim 21, line 2, change the term of “first top” to: --third top--.
In claim 21, line 2, change the term of “second top” to: --fourth top--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "molding a conductive post and a device die in a molding compound, wherein a first top surface of the conductive post and a second top surface of the device die are coplanar; wherein each of vias in the second array of vias overlaps one of vias in the first array of vias with a one-to-one correspondence, and wherein the via in the conductive line, the first via in the first array of vias, and the second via in the second array of vias are vertically aligned to the conductive post" as recited in claim 1, “molding a conductive post and a device die in a molding compound, wherein a first top surface of the conductive post and a second top surface of the device die are coplanar; wherein each of vias in the second array of vias overlaps one of vias in the first array of vias with a one-to-one correspondence, and wherein the via in the conductive line, the first via in the first array of vias, and the second via in the second array of vias are vertically aligned to the conductive post” as recited in claim 10, and “encapsulating a device die and a metal post in an encapsulating material; performing a planarization to exposed a metal pillar of the device die, wherein a first top surface of the metal post is coplanar with a second top surface of the device die; wherein each of vias in the second array of vias overlaps one of vias in the first array of vias with a one-to-one correspondence, wherein the first via, a second via in the first array of vias, and a third via in the second array of vias are vertically aligned to the metal post” as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nalla et al. (US 2011/0241195) teach a microelectronic die buried in a package of multiple conductive layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        1/11/2021